Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 1,
“a fastening device for noninvasively fastening the referencing device to the body part,
a referencing body which extends over a surface and is elastically stretchable in at least one direction of extent, the referencing body being adaptable in shape to a contour of the body part and having a marking area which has or forms a pattern,
the referencing body being configured such that during the movement of the body part at least a section of the pattern is undeformed or substantially undeformed, and at least a section of the pattern being usable by the navigation system as a reference for tracking the body part in space”

Claim 20,
“a fastening device for noninvasively fastening the referencing device to a body part, and
a referencing body which extends over a surface and is elastically stretchable in at least one direction of extent, the referencing body being adaptable in shape to a contour of the body part and having a marking area which has or forms a pattern,
the referencing body being configured such that during the movement of the body part with the referencing device attached thereto at least a section of the pattern is undeformed or substantially undeformed, and at least a section of the pattern being usable by the navigation system as a reference for tracking the body part in space, and wherein the data processing device is configured and programmed to: analyze the image signals;
recognize in signal components of the image signals originating from the marking area at least one section of the pattern; and
assess whether the at least one section is undeformed or substantially undeformed as a function of time and, if so, regard the at least one section as a reference for tracking the referencing device in space”

Claim 21,
“a fastening device for noninvasively fastening the referencing device to a body part, and
a referencing body which extends over a surface and is elastically stretchable in at least one direction of extent, the referencing body being adaptable in shape to a contour of the body part and having a marking area which has or forms a pattern,
the referencing body being configured such that during the movement of the body part with the referencing device attached thereto at least a section of the pattern is undeformed or substantially undeformed, and at least a section of the pattern being usable by the navigation system as a reference for tracking the body part in space,
creating images of the referencing device by a detection device, providing image signals relating to the image from the detection device to a data processing device,
analyzing the image signals with the data processing device, and recognizing by the data processing device in signal components of the image signals originating from the marking area at least one section of the pattern and assessing whether the at least one section is undeformed or substantially undeformed as a function of time and, if so, regard the at least one section as reference for tracking the referencing device in space”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793